 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1350 
In the House of Representatives, U. S.,

June 23, 2010
 
RESOLUTION 
Recognizing June 20, 2010, as World Refugee Day. 
 
 
Whereas World Refugee Day was first observed on June 20, 2001; 
Whereas tens of thousands of people around the world take time to recognize the challenges and applaud the contributions of forcibly displaced persons throughout the world; 
Whereas the annual commemoration of World Refugee Day is marked by a variety of events in more than 100 countries, involving government officials, humanitarian workers and volunteers, celebrities, and the forcibly displaced; 
Whereas refugees are people who have been forced to flee their countries due to a well-founded fear of persecution based on their political opinions, religious beliefs, race, nationality, or membership in a particular social group; 
Whereas internally displaced persons are those who have fled their homes or been uprooted but remain within the borders of their country; 
Whereas of the 42,000,000 displaced persons worldwide, the United Nations Refugee Agency assists over 25,000,000, including 10,000,000 refugees and more than 14,000,000 internally displaced persons; 
Whereas these vulnerable individuals rely on the United States, other governments, the United Nations, and numerous nongovernmental relief agencies for the protection of their basic human rights; 
Whereas Somali refugees have lived in camps in Kenya since the early 1990s; 
Whereas Burmese refugees have lived in camps inside Thailand since the mid-1980s; 
Whereas decades of violence in Afghanistan have produced almost 3,000,000 refugees; 
Whereas decades of violence caused by extremist groups forced up to 400,000 Colombians to seek refuge in other countries and produced 3,000,000 internally displaced persons within Colombia;  
Whereas more than 4,000,000 Iraqis are displaced within their country and in the region, including Chaldeans and other minorities; 
Whereas more than 2,000,000 people have been displaced by conflict in the Democratic Republic of the Congo; 
Whereas ongoing conflict and violence in Sudan have forced more than 1,000,000 people to become internally displaced within Sudan and another 250,000 to flee to Chad; 
Whereas some 150,000 Sudanese have sought protection in other countries around the world; 
Whereas North Korean refugees inside China face trafficking, sexual exploitation, and forcible repatriation back to North Korea where they are tortured, imprisoned, and severely punished; 
Whereas 2010 marks the 30th anniversary of the Refugee Act of 1980, the cornerstone of the United States’ system of refugee protection and assistance; 
Whereas the United States continues to be the single largest refugee resettlement country in the world; and 
Whereas the United States is the largest single donor to the Office of the United Nations High Commissioner for Refugees: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms the commitment of the United States to promote the safety, health, and well-being of the millions of refugees who flee war, famine, persecution, and torture in search of peace, nourishment, hope, and freedom; 
(2)calls on the Department of State to continue to support the efforts of the United Nations High Commissioner for Refugees and to advance the work of nongovernmental organizations, especially those that also have expertise in resettlement, to protect refugees; 
(3)calls on the United States Government to continue its international leadership role in response to those who have been displaced, including the most vulnerable populations who endure sexual violence, human trafficking, forced conscription, genocide, and exploitation; 
(4)commends those who have risked their lives working individually and for the multitude of nongovernmental organizations, along with the United Nations High Commissioner for Refugees, who have provided life-saving assistance and helped protect those displaced by conflict around the world; and 
(5)reaffirms the goals of World Refugee Day and reiterates the strong commitment to protect the millions of refugees who live without material, social, or legal protections. 
 
Lorraine C. Miller,Clerk.
